Appeal from a judgment of the Supreme Court, Monroe County (Donald J. Wisner, J.), rendered July 8, 1996. The judgment convicted defendant, upon his plea of guilty, of murder in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of murder in the first degree (Penal Law § 125.27 [1] [a] [vii]). Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention that the plea allocution is factually insufficient (see People v Lopez, 71 NY2d 662, 665 [1988]). Contrary to defendant’s contention, this case does not fall within the narrow exception to the preservation doctrine set forth in Lopez (see id. at 666). Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.